   Case: 1:18-cv-03029 Document #: 166 Filed: 02/27/20 Page 1 of 3 PageID #:2707




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

THOMAS SIERRA,                                 )
                                               )
       Plaintiff,                              )
                                               )       Case No. 18 C 3029
       v.                                      )
                                               )       Magistrate Judge M. David Weisman
REYNALDO GUEVARA, et al.,                      )
                                               )
       Defendants.                             )

                                               ORDER

        The case is before the Court on the City of Chicago’s motion for reconsideration for the
Court’s December 3, 2019 Order granting in part plaintiff’s motion to compel. For the reasons set
forth below, the motion [156] is denied.

                                             Discussion

       A motion to reconsider an interlocutory order:

       [M]ay be granted where the Court has obviously misunderstood a party, where the
       Court’s decision rests on grounds outside the adversarial issues presented to the
       Court by the parties, where the Court has made an error not of reasoning but of
       apprehension, where there has been a controlling or significant change in the law
       since the submission of the issue to the Court, or where there has been a controlling
       or significant change in the facts of the case.

Caine v. Burge, 897 F. Supp. 2d 714, 716 (N.D. Ill. 2012); see Fed. R. Civ. P. 54(b) (“[A]ny order
or other decision, however designated, that adjudicates fewer than all the claims or the rights and
liabilities of fewer than all the parties does not end the action as to any of the claims or parties and
may be revised at any time before the entry of a judgment adjudicating all the claims and all the
parties’ rights and liabilities.”). “A motion for reconsideration is not an appropriate vehicle for
relitigating arguments that the Court previously rejected or for arguing issues that could have been
raised during the consideration of the motion presently under reconsideration.” Caine, 897 F.
Supp. 2d at 717.

       The City says reconsideration is appropriate because the Court made its ruling under the
mistaken impression that the City did not object to the production of homicide files for the purpose
of comparing them to the Cook County State’s Attorney’s Office files. (See Mot. Recons., ECF
156 at 2; 12/3/19 Order, ECF 154 at 2 & n.2.) The City’s purported acquiescence was not,
however, the linchpin of the Court’s analysis. Rather, the Court ordered limited production of the
homicide files because:
   Case: 1:18-cv-03029 Document #: 166 Filed: 02/27/20 Page 2 of 3 PageID #:2708




       Plaintiff . . . explained a means by which the requested information, despite the
       burdens of production, is sufficiently important for him to access and review in an
       effort to prove his case. The fact that plaintiff has no other ready means of gathering
       this type of information and his Monell claim raises questions that are important
       not only to him but to the public-at-large also justifies the burden involved in the
       discovery requested. In short, the importance of the information sought, the parties’
       relative access to the information sought, and the importance of the litigation as a
       whole justify the burden associated with the production of the homicide files . . . .

(12/3/19 Order, ECF 154 at 2.) Thus, any misapprehension of this point by the Court is not a basis
for reconsidering the Order.

         The City also argues that the Court’s ruling is wrong because the Court misunderstood the
nature of the “permanent retention files.” Those files are “meant to be a subset of the investigative
file[s],” the City says, so the fact that the permanent retention files differ from the investigative
files proves nothing. (Mot. Recons., ECF 156 at 5) (emphasis in original). As plaintiff points out,
however, “[t]he contents of an investigative file [may] contain information that contradicts the
contents of a permanent retention file,” which may suggest that evidence was fabricated. (Resp.
Mot. Recons., ECF 158 at 4.) Accordingly, comparing the two sets of files is not necessarily a
futile exercise, as the City maintains.
      The City’s remaining arguments simply rehash points it made in briefing or during oral
argument. Thus, they are not a basis for reconsideration either.
        Additionally, the City asks for “clarification and the means of enforcement” of the Court’s
prohibition on plaintiff re-investigating the crimes documented in the homicide files. (Mot.
Recons., ECF 156 at 10.) Specifically, the City asks the Court for an order barring plaintiff from:
(1) giving the files to anyone not working on this case; (2) using the files for any purpose other
than working on this case; and (3) using the files for leads for investigating and locating additional
potential plaintiffs and cases. (Id.)

        As an initial matter, as plaintiff notes, this is a request for a protective order, not for
clarification of the 12/3/19 order. Moreover, there already is a protective order in this case which
states, among other things, that “Confidential Information shall not be used or disclosed by the
parties, counsel for the parties or any other persons identified in subparagraph (b) for any purpose
whatsoever other than in this litigation, including any appeal thereof.” (Agreed Confidentiality
Order, ECF 123 ¶ 4(a).) If the City marks the homicide files confidential—a step to which plaintiff,




                                                  2
   Case: 1:18-cv-03029 Document #: 166 Filed: 02/27/20 Page 3 of 3 PageID #:2709




by making this argument, has forfeited any objection (see Resp. Mot. Recons., ECF 158 at 9)—it
will receive the relief it requests. As a result, there is no basis for clarifying the 12/3/19 order.

SO ORDERED.                                   ENTERED: February 27, 2020




                                              M. David Weisman
                                              United States Magistrate Judge




                                                 3
